DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 01/17/2019. Claims 1-21 are pending and examined below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pulse wave measurer … configured to measure pulse waves of a subject” in claim 1 and 13, and claims dependent thereof.
“a pressure sensor … configured to measure a contact pressure between the subject and the pulse wave measurer” in claim 1 and 13, and claims dependent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A pulse wave measurer is a sensor having both a light emitter and receiver as discussed in paragraph [0065] of the PGPub US 20190216399 A1 of the Instant Application.
A pressure measure is a strain gauge as discussed in paragraph [0020] of the PGPub US 20190216399 A1 of the Instant Application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claims 12 and 21, the claim recites the limitation “wherein the pulse wave measurer comprises: a light emitter configured to emit light onto the subject; and a light receiver configured to receive light reflected or scattered from the subject to measure the pulse waves of the subject”. However, as discussed above a pulse wave measurer is interpreted as functional language under 35 USC 112(f) and interpreted as being a sensor with a light emitter and light detector. Further claims 1 and 14, the claim upon which claims 12 and 21 depend respectively, already teaches the use of a pulse wave measurer. As such the claim is not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 20160000339 A1 (hereinafter referred to as “Kang”) in view of US 10874348 B1 (hereinafter referred to as “Han”).
Regarding claim 1, Kang, an apparatus for detecting physiological information in a living body, teaches a bio-signal measuring apparatus (abstract) comprising:
a substrate (12a, 12b may be a rigid printed board (substrate); paragraph [0043]; Figures 1, 5);
a pressure pulse wave measurer provided at the substrate and configured to measure pulse waves of a subject (16; paragraph [0043]; Figures 1, 5); and
a pressure sensor provided at the substrate and configured to measure a contact pressure between the subject and the pulse wave measurer (14; paragraph [0043]-[0045]; Figures 1, 5), but does not explicitly teach the pressure sensor being a strain gauge.
However, the use of a strain gauge for measuring force is commonly known within the art as seen in the teachings of Han, PPG sensor that has a strain gauge to measure for force applied by the sensor (column 7, lines 19-26; column 15, lines 45-64).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang, as taught by Han, because using a strain gauge allows a user to measure contact pressure. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 2, Kang, in view of Han, teaches wherein the pressure measurer is configured to measure a strain of the substrate (paragraph [0043]-[0045]; Figures 1, 5; as taught by Kang), and
the pressure measurer is configured to measure the contact pressure between the subject and the pulse wave measurer based on the strain (paragraph [0043]-[0045]; Figures 1, 5; as taught by Kang), further Han teaches the use of a strain gauge (column 7, lines 19-26; column 15, lines 45-64).
Regarding claim 3, Kang, in view of Han, teaches wherein the substrate is a printed circuit board or a display substrate (12a, 12b may be a rigid printed board (substrate); paragraph [0043]; Figures 1, 5; as taught by Kang).
Regarding claim 4, Kang, in view of Han, teaches further comprising a housing, wherein an end portion of the substrate is connected to the housing (may be in a smart watch (a housing); paragraph [0041]; as shown in Figures 1, 5; as taught by Kang).
Regarding claim 5, Kang, in view of Han, teaches wherein the strain gauge is provided at a position of the substrate that is spaced apart from the pulse wave measurer (as shown in Figure 5; as taught by Kang).
Regarding claim 6, Kang, in view of Han, teaches further comprising a housing connected to a bottom surface of the substrate at a plurality of points (paragraph [0041]; paragraphs [0062]-[0065]; as shown in Figures 1, 5; as taught by Kang).
Regarding claim 7, Kang, in view of Han, teaches wherein the strain gauge is provided at a region of the substrate between the plurality of points (paragraph [0041]; paragraphs [0062]-[0065]; as shown in Figures 1, 5; as taught by Kang).
Regarding claim 8, Kang, in view of Han, teaches further comprising:
a housing (may be in a smart watch (a housing); paragraph [0041]; as shown in Figures 1, 5; as taught by Kang); and
a plurality of supports provided on a bottom surface of the substrate to form a space between the substrate and the housing (120a, 120 b; as shown in Figure 5; as taught by Kang), but does not explicitly teach that biosignal measuring apparatus is detachable from the housing. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have biosignal measuring apparatus is detachable from the housing, since it has been held that making a device separable requires only routine skill in the art. (See MPEP 2144.04 V C).
Regarding claim 9, Kang, in view of Han, teaches wherein the strain gauge is provided at a region of the substrate between the plurality of supports (as shown in Figure 5).
Regarding claim 10, Kang, in view of Han, teaches wherein a top surface of the pulse wave measurer is configured to come into direct contact with the subject (16; as shown in Figures 1, 5).
Regarding claim 11, Kang, in view of Hang, teaches wherein the pulse wave measurer protrudes from a top surface of the substrate (16; as shown in Figures 1, 5).
Regarding claim 12, Kang, in view of Han, teaches wherein the pulse wave measurer comprises:
a light emitter configured to emit light onto the subject (16a; paragraph [0064]; Figure 5); and
a light receiver configured to receive light reflected or scattered from the subject to measure the pulse waves of the subject (16b; paragraph [0064]; Figure 5).
Regarding claim 13, Kang, an apparatus for detecting physiological information in a living body, teaches a bio-signal measuring apparatus (abstract) comprising:
a substrate (12a, 12b may be a rigid printed board (substrate); paragraph [0043];paragraphs [0062]-[0065]; Figures 1, 5);
a pulse wave measurer provided at the substrate and configured to measure pulse waves of a subject (16; paragraph [0043]; paragraphs [0062]-[0065]; Figures 1, 5);
a plate comprising protruding parts which contact a bottom portion of the substrate (10; paragraph [0063]; Figure 5); and
a pressure sensor provided at the plate and configured to measure a contact pressure between the subject and the pulse wave measurer (14; paragraph [0043]-[0045]; paragraphs [0062]-[0065]; Figures 1, 5), but does not explicitly teach the pressure sensor being a strain gauge.
However, the use of a strain gauge for measuring force is commonly known within the art as seen in the teachings of Han, PPG sensor that has a strain gauge to measure for force applied by the sensor (column 7, lines 19-26; column 15, lines 45-64).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang, as taught by Han, because using a strain gauge allows a user to measure contact pressure. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 14, Kang teaches wherein the pressure measurer is configured to measure a strain of the substrate (paragraph [0043]-[0045]; Figures 1, 5), and
the pressure measurer is configured to measure the contact pressure between the subject and the pulse wave measurer based on the strain (paragraph [0043]-[0045]; Figures 1, 5); and further Han teaches the use of a strain gauge (column 7, lines 19-26; column 15, lines 45-64).
Regarding claim 15, Kang, in view of Han, teaches wherein the substrate is a printed circuit board or a display substrate (12a, 12b may be a rigid printed board (substrate); paragraph [0043]; Figures 1, 5; as taught by Kang).
Regarding claim 16, Kang, in view of Han, teaches wherein the plate further comprises two holes to facilitate bending of the plate in a uniaxial direction (paragraph [0019], [0053]-[0054]).
Regarding claim 17, Kang, in view of Han, teaches wherein the holes are formed in parallel on an outside of both ends of the protruding parts (paragraph [0019], [0053]-[0054]).
Regarding claim 18, Kang, in view of Han, teaches wherein the at least one strain gauge is provided between the protruding parts (as shown in Figure 5).
Regarding claim 19, Kang, in view of Han, teaches wherein a top surface of the pulse wave measurer is configured to come into direct contact with the subject (16; as shown in Figures 1, 5; as taught by Kang).
Regarding claim 20, Kang, in view of Hang, teaches wherein the pulse wave measurer protrudes from a top surface of the substrate (16; as shown in Figures 1, 5; as taught by Kang).
Regarding claim 21, Kang, in view of Han, teaches wherein the pulse wave measurer comprises:
a light emitter configured to emit light onto the subject (16a; paragraph [0064]; Figure 5; as taught by Kang); and
a light receiver configured to receive light reflected or scattered from the subject to measure the pulse waves of the subject (16b; paragraph [0064]; Figure 5; as taught by Kang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080228089 A1 teaches a pulse wave sensor, a pressure sensor, and a printed circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792